The opinion of the court was delivered by
Redfield, J.
The only question in this case is one of variance, that is, whether the plaintiff is entitled to judgment on his two first counts, or only upon the third count. This question is important only, it will be perceived, . in regard to the amount of cost, — the last count having been' filed during the final trial, under a rule that, if the plaintiff “ should only recover upon his new count, he should recover no back costs, and pay costs to that time.” The county court held that the plaintiff was entitled to judgment on the two -first-counts, and we are now called upon to revise that decision. The counts are all, substantially, for a false warrranty and fraud thereby, alleging the scienter, — as in the case of Beeman v. Buck, 3 Vt. 53. This last case is based mainly upon the case of Williamson v. Allison, 2 East 446. Under a declaration in this particular form it has been the practice in England, for more than fifty years, and in this state for nearly twenty years, to admit proof either of an express promise, or fraud. The plaintiff may still declare upon an express promise merely, without alleging fraud, — in which case he will be *586bound to prove an express warranty, as alleged, and cannot establish his right of recovery by proof of fraud merely.
The only difference in the counts in the present case is, that the first two counts allege a general warranty of soundness, with a specified exception of a particular defect7, and the breach that the defendant well knew the horse to be otherwise unsound, lame, &.C., and that this was the fact; and the last count alleges a false warranty of soundness as far as the defendant knew, with the same exception named in the first two counts, and alleges the same breach, precisely, as in the former counts. The proof precisely corresponded with the words of the last count, and the inquiry is, whether it does not substantially agree also with the first two counts.
,1. We readily perceive, that, when the plaintiff relies upon proof of an express warranty, and alleges merely, as a breach, that the fact warranted did not exist, — which, in such case, will always entitle the plaintiff to recover, — there is a manifest difference between a warranty absolute in its terms, and a mere warranty of soundness to the extent of the defendant’s knowledge; and a declaration upon an express warranty merely, absolute in its terms, would not be supported by the proof in the present case.
2. But when the defendant relies, as he did here, upon false and fraudulent representations merely, we do not perceive that there is any difference, so far as liability is concerned, whether the representation is that the horse is absolutely sound, or only that he is sound so far as the defendant knows. The defendant is not liable upon either of these representations, unless, at the time, he knew the horse to be unsound; and if he did then know this fact, he is equally liable, and to the same extent, on both or either of the representations.
It is the breach of a contract, to which we look to determine its identity; and when the same state of facts does not constitute equally a breach of the contract alleged in the declaration, and that proved on trial, there is a variance; so when the gist of the action is tort in the making false representations knowingly, the inquiry, as to the identity of averment and proof, turns on the corresponding point, that is, whether the same proof constitutes equally a fraud under the averment and the representation as in fact made. That, in the present case, is very obvious.
Judgment affirmed.